ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Environmental Safety Consultants, Inc.        )      ASBCA No. 58847
                                              )
Under Contract No. N62470-95-C-2399           )

APPEARANCE FOR THE APPELLANT:                        Mr. Peter C. Nwogu
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Ellen M. Evans, Esq.
                                                      Senior Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE FREEMAN
                 ON THE GOVERNMENT'S MOTION TO DISMISS

       On 24 August 2013, Environmental Safety Consultants, Inc. (ESCI) filed a notice
of appeal from the deemed denial of its claim submitted to the contracting officer on
20 June 2013 (ex. A to notice of appeal), for payment of its Invoice No. 7 in the amount
of$138,506.50 for work allegedly performed under the captioned contract. This same
invoice was a claim before the Board in Environmental Safety Consultants, Inc., ASBCA
No. 56415, 07-1 BCA ~ 33,483 at 165,984. In that appeal, we found the claim for
payment of the invoice time barred under the Contract Disputes Act and dismissed the
appeal for lack of jurisdiction. 07-1 BCA ~ 33,483 at 165,984, 165,986. The government
has moved first for a dismissal for lack of jurisdiction, asserting the claim is time barred
under the Contract Disputes Act. Alternatively, the government moves to dismiss the
appeal on principles of res judicata. The claim for payment of Invoice No. 7 was time
barred then. It is time barred now. We do not reach the government's alternative
argument.

       The appeal is dismissed for lack of jurisdiction.

       Dated: 23 January 2014



                                                  MONROE E. FREEMAN, JR.
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
I concur                                         I concur



                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Acting Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58847, Appeal of
Environmental Safety Consultants, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2